Citation Nr: 1045133	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for arthritis, to include 
degenerative diseases of the spine and the knees.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served from May 1951 to January 1953 as a member of 
the United States Army Medical Corps.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2005 and January 2006 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, respectively, granted service 
connection and established initial ratings for tinnitus and 
hepatitis C, and denied entitlement to service connection for 
arthritis.  As an aside, it is noted that when the claim 
originally came before the Board, the issues that were then 
addressed were as follows:

1.  Entitlement to an increased rating for 
hepatitis C.

2.  Entitlement to an increased rating for 
tinnitus.

3.  Entitlement to service connection for 
arthritis, to include degenerative diseases 
of the spine and knees.

The Board notes that the issue of entitlement to service 
connection for arthritis has previously been characterized as 
requiring new and material evidence to reopen a finally denied 
claim.  See Rating decision, August 2007.  However, a review of 
the record reveals that the appellant's original claim for 
service connection was not finally denied.  Instead, after the 
January 2006 rating decision, the appellant submitted a timely 
Notice of Disagreement (NOD).  Then, a Statement of the Case 
(SOC) was issued in February 2007.  Shortly thereafter, on March 
7, 2007, the appellant indicated that he wished to "reopen" his 
claim for degenerative bone disease and submitted an additional 
private treatment record.  At that time however, the one year 
period allowed for filing of an appeal on the prior rating 
decision had not yet expired.  See 38 C.F.R. § 20.302(b) (2010).  
Therefore, the appellant's original claim for service connection 
benefits was not a finally adjudicated claim.  38 C.F.R. § 3.160 
(2010)(defining status of pending versus finally adjudicated 
claims).  As such, the Board accepts the March 2007 statement as 
a notice of intent to continue the appeal, and the appeal is thus 
perfected for the Board's consideration.  38 C.F.R. § 20.202 
(2010).  As a result, the issue on appeal is properly 
characterized on the title page of this decision and does not 
require new and material evidence to reopen the claim.

The Board further acknowledges that on March 12, 2007, the 
appellant submitted an Appeal Status Election Form indicating 
that he was satisfied with the decision on his appeal "with 
respect to all issues" and requested withdrawal of his appeal.  
However, this document mentions the Supplemental Statement of the 
Case (SSOC), dated March 8, 2007, in a brief handwritten 
notation.  The SSOC issued on this date pertains only to the 
issues of increased ratings for tinnitus and hepatitis C.  As 
such, the Board finds that the issue of service connection for 
arthritis has not been withdrawn, and the appeal continues as to 
this issue.

As a final point of clarification, prior to the aforementioned 
adjudication on the basis of new and material evidence, the issue 
of entitlement to service connection was framed as relating to 
general arthritis without a specific joint or joints identified.  
See, e.g., Rating decision, January 2006; SOC, February 2007.  
However, VA treatment records were reported as showing diagnoses 
of degenerative joint disease of the left knee and non-specific 
osteoarthritis.  Id.  In compliance with VA's responsibility to 
fully and sympathetically develop an appellant's claim to its 
optimum, the Board takes collective jurisdiction over the 
appellant's claim of service connection for arthritis, to include 
both the joints of the spine and the knees as this appears to be 
the appellant's intent and the AOJ initially weighed the merits 
of the claim in this respect.  Id.; see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The record reflects that in December 2009, the Board issued a 
Decision/Remand.  In that action, the Board formally dismissed 
the appellant's claims involving hepatitis C and tinnitus as 
having been withdrawn.  The remaining issue, that involving 
service connection, was returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The claim has since been returned to the Board for 
review.  

Upon reviewing the development that has occurred since December 
2009, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC sent 
a letter to the appellant asking that he provide any additional 
evidence, including release of information forms for the 
appellant's private medical records, to the VA.  He was also 
scheduled for an orthopedic examination.  The record reflects 
that the appellant never responded with respect to releasing 
private medical information but he did send additional statements 
concerning the duties he performed and the unit he was assigned 
thereto.  Additionally, he did undergo a VA orthopedic 
examination in August 2010 and those results have been included 
in the claims folder.  Upon reviewing the evidence obtained, the 
AMC issued a SSOC.  Based on the foregoing, the Board finds that 
the AMC substantially complied with the mandates of its December 
2009 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from 
degenerative joint disease of the left knee with a total knee 
replacement and with degenerative disc disease of the lumbar 
segment of the spine.  

2.  Although the appellant has some right knee pain, objective 
evidence of arthritis of the knee has not been presented.

3.  Medical evidence etiologically linking the appellant's 
degenerative joint disease of the left knee and degenerative disc 
disease of the lumbar segment of the spine with his military 
service and the duties he performed while in the US Army has not 
been presented.


CONCLUSION OF LAW

Arthritis, to include degenerative diseases of the spine and the 
knees, was not incurred in, or aggravated by, active military 
service and may not be presumed to have been incurred as a result 
of the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification letters 
sent to him by the agency of original jurisdiction.  The Board 
would also note that the AMC also sent the appellant a VCAA 
notification letter in April 2010.  These letters informed the 
appellant of what evidence was required to substantiate the claim 
for service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the agency of 
jurisdiction (AOJ).  The letters were followed by readjudication 
of the claim by way of a February 2007 SOC and a September 2010 
supplemental statement of the case (SSOC).  

In March 2006, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) appellant status; 2) existence of a disability; (3) 
a connection between the appellant's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  
In the present appeal, the Veteran was provided with Dingess-type 
notice via the SOC.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  The claimant's available 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  Id.  There is no indication in the record that 
any additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.

Additionally, the VA (Board), through the AMC, contacted the 
appellant in April 2010 and asked him for additional assistance 
in obtaining all of his private health care records.  The 
appellant failed to respond to that inquiry.  The Board 
recognizes that it has a duty to assist the appellant in 
obtaining additional information that may benefit or support his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, 
the duty to assist is not a one-way street, and it is the 
conclusion of the Board that the appellant has not fulfilled his 
duty to cooperate in this matter.  If an appellant wishes help, 
he cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this 
instance, the appellant did not respond to the AMC's letter.  
Given the foregoing, the Board finds that the VA has complied 
with the duty to assist.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  In this respect, the record reflects that 
the appellant most recently underwent a VA orthopedic examination 
of his knees and back.  The results of that examination have been 
included in the claims folder for review.  This report involved a 
review of the claims folder, the appellant's available medical 
treatment records, and the results of actual testing of the 
appellant's knees and back.  Therefore, the Board finds that the 
report is adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the appellant's claim.

A review of the claims folder indicates that the appellant's 
service medical were possibly/probably destroyed in 1973 at the 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  As a result of the fire, not all of the 
appellant's service medical records are available for review.  As 
such, any records that may have indicated that the appellant 
injured either knee or back are not of record.  In cases where 
the appellant's service medical records are unavailable through 
no fault of the claimant there is a "heightened duty" to assist 
the appellant in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be established by 
cognizable evidence from other medical and lay sources.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  The Court has further 
held that the "duty to assist" the appellant includes advising 
him that, even though service records were not available, 
alternate proof to support the claim will be considered.  Lanyo 
v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include statements 
from service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical evidence 
from hospitals and clinics, evidence from private physicians who 
may have treated, especially soon after separation, and letters 
written during service.  VA Adjudication Procedure Manual, Manual 
M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  It is clear 
from the various notifications provided to the appellant that he 
has been advised of the alternative evidence that may be 
submitted.

Additionally, the appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements in 
support of his claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with respect 
to the issue now before the Board and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.

The appellant has asserted that he now suffers from arthritis of 
the right knee, lumbar segment of the spine, and left knee that 
he believes began in or is the result of his service during the 
Korean War era.  He also has insinuated that while he was on 
active duty, he may have suffered a fall that injured his knees 
and back, and that as a result of that fall, he now suffers from 
arthritis of the knees and back.  To support his assertions, he 
has submitted private medical records, and has referenced VA 
treatment records, that show treatment for a myriad of 
disabilities.  The RO has denied his claim for benefits and he 
has appealed to the Board for review.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:

(1)  a chronic disease manifests itself and 
is identified as such in service (or within 
the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the 
same condition; or

(2)  a disease manifests itself during 
service (or during the presumptive period), 
but is not identified until later, and 
there is a showing of continuity of related 
symptomatology after discharge, and medical 
evidence relates that symptomatology to the 
veteran's present condition.

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The service records indicate that the appellant served during the 
Korean War.  As indicated previously, the appellant claims that 
he fell and injured his knees and back.  Unfortunately, because 
the appellant's service medical treatment records were probably 
destroyed or lost as a result of the NPRC fire, service medical 
treatment records corroborating his assertions that he was 
treated in service are not of record.  The appellant has been 
told that he could provide "buddy" statements or other third-
party reference material that would substantiate his assertions.  
Nothing has been forthcoming from the appellant.  

The appellant post-service medical records and VA medical records 
have been obtained and included in the claims folder for review.  
These records show that over the years, the appellant has been 
treated for a myriad of conditions, disabilities, and disorders.  
This includes degenerative joint disease of the left knee and 
degenerative disc disease of the lumbar segment of the spine.  It 
is noted, however, that there are no medical records for the one 
year period following the appellant's discharge from service that 
show that he received treatment for any condition of the joints, 
including arthritis.  The records do, instead, show treatment by 
private doctors, including a chiropractor, for knee and back 
pain, along with left knee replacement surgery.  The VA medical 
records also show complaints involving all three purported 
disabilities.  Nevertheless, these same the medical records do 
not contain an opinion by a medical provider that confirm the 
presence of arthritis of the right knee, or that any of the three 
purported disabilities were caused by his military service or any 
incident therein.  

Because the VA's duty to assist is intensified or heightened in 
those situations where a veteran's service medical records have 
been destroyed due to no fault of his/her own, the Board remanded 
the issue in December 2009 for additional development.  One of 
the reasons included in the development was a request for an 
examination of the appellant's right and left knee and his spine.  
Such an examination took place in August 2010.  Prior to the 
examination, the VA physician reviewed the appellant's claims 
folder and the medical records contained therein.  He then 
examined the appellant and provided the following:

DIAGNOSIS:  Degenerative joint disease, 
left knee degenerative joint disease with 
total knee replacement.  It is less likely 
as not the left knee degenerative joint 
disease was incurred in or aggravated by 
active military service.  Also, it is less 
likely as not the left knee degenerative 
joint disease was present within one year 
from discharge from active military service 
in January 1953.  As stated above the 
veteran had no continuity of treatment in 
the left knee from the time he left 
military service.

The right knee has minimal pain with normal 
examination and normal x-rays.  Hence, no 
objective arthritis is inspected in the 
right knee and his diagnosis is normal 
right knee.

The diagnosis in the low back is lumbar 
spine degenerative disc disease.  The low 
back has mild diffuse degenerative disc 
disease in the lumbar spine that would be 
expected for a person at age 80.  He has 
mild disability in the low back.  It is 
less likely as not the lumbar spine 
degenerative disc disease was incurred in 
or aggravated by active military service.  
It is less likely as not the lumbar spine 
degenerative disc disease was present 
within one year from discharge from active 
military service in January 1953.  As 
stated above his lumbar spine condition is 
what is found from aging.  

There is no other medical evidence of record with respect to the 
arthritis claim involving the right knee, lower back, and left 
knee.  

The Board must weigh the credibility and probative value of any 
available medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a service member's medical history, 
is not a requirement for private medical opinions.  A review of 
the claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the service 
member for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Thus, when VA refers to facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out those 
facts and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  The Court further held that a medical 
opinion that contains only data and conclusions is not entitled 
to any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

In this instance, there is only one medical opinion concerning 
the etiology of the arthritis of the knees and back.  The 
examiner has reviewed the complete claims folder including the 
statements provided by the appellant.  He did discuss the 
appellant's history and his complaints.  He also physically 
examined the appellant and obtained x-ray films in order to 
certify whether the appellant now had arthritis of the knees and 
spine.  The examiner was not equivocal, vague, or ambiguous with 
his opinion that the appellant was not suffering from arthritis 
of the right knee, and that the degenerative joint disease of the 
left knee and degenerative disc disease of the lumbar segment of 
the spine was not the result of the appellant's military service.  
In other words, the VA examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in the 
discussion above.

Accordingly, the Board attaches the most significant probative 
value to the VA opinion as it appears to be well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the service member.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that he now suffers from 
arthritis of the right and left knee, along with the lower back, 
and that this condition is the result of his military service and 
the tasks/duties he performed therein.  Unfortunately, the 
appellant's assertions are the only positive evidence in support 
of his claim.  While the appellant may suffered a fall while he 
was stationed in the Republic of Korea during the Korean War, and 
he may have received emergent treatment for the fall, medical 
evidence suggesting that he now suffers from disabilities of the 
left knee, right knee, and spine that may classified as arthritis 
and that it began in or was caused by his military service has 
not been presented.  

The appellant, along with his accredited representative, has 
continued to assert that the appellant now suffers from a 
condition of the spine, along with both knees, that is somehow 
related to service.  In this instance, the only opinion provided 
is that of the appellant and endorsed by the accredited 
representative.  The claim has merely been made that the 
appellant now suffers from arthritis of various joints and that 
it is somehow related to his military service.  There has not 
been a discussion of the salient facts nor has there been 
provided any type of rationale that would corroborate any of the 
appellant's assertions.  The Board finds that the generalized 
statements provided by the appellant are too general in nature to 
provide, alone, the necessary evidence to show that the appellant 
now has a diagnosed condition or conditions that resulted from 
his military service many years ago.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

The Board would further address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from arthritis of the 
knees and back that was caused by or the result of his military 
service.  However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  The 
appellant is not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the etiology of the claimed disorders.  See 
Barr.  Thus, the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case, competent and probative 
medical evidence that relates any of these conditions, diseases, 
and disorders (right knee pain, degenerative joint disease of the 
left knee, and degenerative disc disease of the lumbar segment of 
the spine), first shown many years after service, with the 
appellant's military service or any incident therein.  Therefore, 
after reviewing the appellant's claims folder, the Board finds 
that the record is without sufficient competent evidence 
supportive of a finding that the purported disabilities became 
manifest or otherwise originated during his active duty service.  
Moreover, the record does not show the purported disorder is 
etiologically related to his military service, or any incident 
therein.  Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for arthritis, to include 
degenerative diseases of the spine and the knees, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


